DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites the limitation  “wherein exhaust gas passing through the longitudinal passageway is expelled vertically upward through the open upper end without passing through the perforations in the discharge sleeve”, to which upon a review of the Specifications filed 12/28/2021, the Examiner was unable to locate subject matter that would shed light upon the exhaust gas after passing through the longitudinal passageway actually being expelled vertically upward through the open upper end without passing through the perforations in the discharge sleeve; in fact, this limitation seem counter intuitive to the very idea of having perforations in the first place, mainly if the Applicant desired to have the exhaust undisturbed, perforations would seem to challenge that relationship, and the antithesis to limitations claimed by the application in claim 1 when the Applicant claimed that the “perforations of the discharge sleeve assist (not eliminate) in the minimization of a pressure differential…. When the windband is subjected to wind having a horizontal component (of which would be directly perpendicular to the perforations)” without explaining how the Applicant can guarantee that the horizontal wind force would not force the rising exhaust from being blown out of the perforations. If the Applicant desires the result of the limitations in claim 3 within reason, having perforations in the discharge sleeve 17 would seem to need to be eliminated altogether. Regardless, the disclosure fails to shed light upon the limitations of claim 3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "such that" in line 5 that starts the limitation “such that high velocity exhaust gas exiting the exit nozzle passes through the lower end, through the longitudinal passageway, through the open upper end and is expelled vertically upward at a velocity that permits the exhaust gas to reach a desired altitude before significantly diluting with the surrounding atmosphere” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). All dependent claims are similarly rejected for being dependent from a rejected claim.

Claim 4 recites the limitation “wherein the discharge sleeve has a circumference larger than that of the upper end of the elongate housing” of which upon a review of the Specifications filed 12/28/2021, which ¶0016 states “Windband 7 further includes a discharge sleeve 17 located and positioned at top portion 9 of elongate housing 7”, and with a quick review of Figure 1 of the Drawings filed 12/28/2021, it is apparent that the largest circumference of the upper end, or top portion 7, of the discharge sleeve 17, is in fact the discharge sleeve itself, meaning, the discharge sleeve does not have a circumference larger than that of the upper end of the elongate housing, it itself is the largest circumference of the upper end of the elongate housing, and therefore cannot physically be larger than any larger circumference, which no larger circumference exists in the upper end 9 of the elongate housing 7, larger than the discharge sleeve. For examination purposes it will be interpreted as the discharge sleeve comprises of the largest circumference in the upper end of the elongate housing, as can be seen in the Applicants own Figure 1.  All dependent claims are similarly rejected for being dependent from a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Strawsine (US 2,841,071), in view of Enzenroth et al (US 8,647,182), hereinafter referred to as Enzenroth, in further view of Freitas et al (US 3,307,337), hereinafter referred to as Freitas.

Regarding claim 1, Strawsine (US 2,841,071) shows a windband (Fig. 1) for an exhaust fan system, the windband comprising: a vertically orientated elongate housing (see Annotated Figure 1) having an upper end (see Annotated Figure 1), a lower end (see Annotated Figure 1) and a longitudinal passageway (15, Fig. 3) connecting the upper and low ends (see Annotated Figure 1), the lower end receivable about an exit nozzle (26, Fig. 3) of the exhaust fan system (Col. 2, Lines 33-35), the upper end being open to the atmosphere in a vertical direction (Fig. 3) such that high velocity exhaust gas exiting the exit nozzle passes through the lower end (Fig. 3), through the longitudinal passageway (Fig. 3), through the open upper end (Fig. 3) and is expelled vertically upward (Fig. 3) at a velocity (Fig. 3 – the exhaust gas is expelled vertically upward at a velocity) that permits the exhaust gas to reach a desired altitude before significantly diluting with the surrounding atmosphere (Fig. 3 - as the Applicant claims the claimed inventions configuration will result in the aforementioned outcome, as does Strawsine show with the cited prior art above; see 112(b) rejection above), an air inducer (38, Fig. 1) secured to the lower end of the elongate housing (see Annotated Figure 1), the air inducer forming an annulus (Fig. 1) with the exit nozzle (Fig. 1), and a discharge sleeve (58, Fig. 1) circumferentially mounted about, and exterior to, the elongate housing at the upper end (see Annotated Figure 1). 
However, Strawsine lacks showing the air inducer forming an annulus with the exit nozzle for the induction of ambient air into the longitudinal passageway when high velocity gas exits the exit nozzle and passes through the lower end of the elongate housing. 
Enzenroth (US 8,647,182), an exhaust fan assembly, is in the same field of endeavor as Strawsine which is an exhaust fan assembly.
Enzenroth teaches the air inducer (144, Fig. 3) forming an annulus with the exit nozzle (162, Fig. 3) for the induction of ambient air (Col. 7, Lines 39-44) into the longitudinal passageway (Fig. 3 – the longitudinal passageway is generally located as the passageway within the elongated housing 52) when high velocity gas exits the exit nozzle and passes through the lower end of the elongate housing (Fig. 3, Col. 7, Lines 39-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strawsine to incorporate the teachings of Enzenroth to provide the air inducer forming an annulus with the exit nozzle for the induction of ambient air into the longitudinal passageway when high velocity gas exits the exit nozzle and passes through the lower end of the elongate housing, which would provide a system that would reduce the costs and provide a system that is easier to safely maintain, and able to meet a wide range of performance specifications (Col. 1, Lines 37-39).
However, the combination of Strawsine & Enzenroth lacks showing the discharge sleeve formed from a perforated material with perforations extending from an exterior surface to an interior surface of the discharge sleeve, wherein the perforations of the discharge sleeve assist in the minimization of a pressure differential between an upwind side of the windband and a downwind side of the windband when the windband is subjected to wind having a horizontal component, thereby helping to minimize a reduction in the velocity of 14and/or the disruption of a laminar flow of exhaust gas expelled through the open upper end caused by turbulent flow conditions that result from pressure differentials formed by the horizontal component of the wind.
	Freitas (US 3,307,337), a ventilation device for a chimney, is in the same field of endeavor as Strawsine which is a ventilation device for a chimney.
	Freitas teaches the discharge sleeve (12, Fig. 1) formed from a perforated material (Fig. 1 – the perforated material is a screen 21) with perforations extending from an exterior surface to an interior surface of the discharge sleeve (Fig. 1), 
wherein the perforations of the discharge sleeve assist in the minimization of a pressure differential between an upwind side of the windband and a downwind side of the windband when the windband is subjected to wind having a horizontal component (Fig. 1 – the invention is placed on top of a flue, which is on a roof, which is known to have winds at every angle, including the horizontal), thereby helping to minimize a reduction in the velocity of 14and/or the disruption of a laminar flow of exhaust gas expelled through the open upper end (Fig. 1) caused by turbulent flow conditions that result from pressure differentials formed by the horizontal component of the wind (Fig. 1 – the above limitation is a statement of intended use, and further a result of the present structural relationships that exists, therefore since the structural relationships are accounted for, the Examiner has no reason to believe the perforations Freitas’ discharge sleeve is not capable of performing the above instant application’s claimed limitations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strawsine to incorporate the teachings of Enzenroth to provide the discharge sleeve formed from a perforated material with perforations extending from an exterior surface to an interior surface of the discharge sleeve, wherein the perforations of the discharge sleeve assist in the minimization of a pressure differential between an upwind side of the windband and a downwind side of the windband when the windband is subjected to wind having a horizontal component, thereby helping to minimize a reduction in the velocity of 14and/or the disruption of a laminar flow of exhaust gas expelled through the open upper end caused by turbulent flow conditions that result from pressure differentials formed by the horizontal component of the wind, which would provide a discharge sleeve that provides easy removal and replacement without the need for any special tools (Col. 1, Lines 34-36).


    PNG
    media_image1.png
    652
    802
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Strawsine shows wherein the air inducer is formed from a perforated material (Fig. 1 – the air inducers 38 are perforations formed in a material) with perforations (38, Fig. 1) extending from an exterior surface to an interior surface of the air inducer (Fig. 1 -  as the perforations are in fact perforations, which extend from an exterior surface of the material where the perforations are formed, to the interior surface of the material where the perforations are formed), the perforations of the air inducer assisting in the minimization of a pressure differential between an upwind side of the windband and a downwind side of the windband when the windband is subjected to wind having a horizontal component (Fig. 1 – the invention is placed on top of a flue, which is on a roof, which is known to have winds at every angle, including the horizontal), to thereby help to minimize a reduction in the velocity of and/or the disruption of a laminar flow of exhaust gas expelled through the open upper end caused by turbulent flow conditions that result from pressure differentials formed by the horizontal component of the wind (Fig. 1 – the above limitation is a statement of intended use, and further a result of the present structural relationships that exists, therefore since the structural relationships are accounted for, the Examiner has no reason to believe the perforations Strawsines air inducer are not capable of performing the above instant application’s claimed limitations).  

Regarding claim 3, Strawsine shows wherein exhaust gas passing through the longitudinal passageway is expelled vertically upward through the open upper end (Fig. 3) 
However, the combination of Strawsine & Enzenroth lacks showing exhaust gas passing through the longitudinal passageway is expelled vertically upward through the open upper end without passing through the perforations in the discharge sleeve.  
Freitas Teaches exhaust gas passing through the longitudinal passageway (13, Fig. 3 – the longitudinal passageway is located within the element 13) is expelled vertically upward through the open upper end (Fig. 3) without passing through the perforations in the discharge sleeve (Fig. 3 – as the Applicant has claimed to have the exhaust gas expelled vertically upward through the open upper end without passing through the perforations of the screen 21, as does Freitas teach; see 112(a) rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Strawsine & Enzenroth to incorporate the teachings of Freitas to provide exhaust gas passing through the longitudinal passageway is expelled vertically upward through the open upper end without passing through the perforations in the discharge sleeve, which would provide a discharge sleeve that provides easy removal and replacement without the need for any special tools (Col. 1, Lines 34-36).

Regarding claim 4, Strawsine shows wherein the discharge sleeve (58, Fig. 1) has a circumference larger than that of the upper end of the elongate housing (Fig. 1 – as the Applicant claims the discharge sleeve 17 has a circumference larger than that of the upper end 9 of the elongate housing 7, by showing the discharge sleeve to it itself be the largest circumference of the upper end of the elongate housing, as does Strawsine show with the discharge sleeve 58; see 112(b) rejection above), the discharge sleeve set off from the upper end of the elongate housing (see Annotated Figure 1 – the Examiner is using the broadest reasonable interpretation, especially given the lack of special definition in the disclosure for what “set off” is intended to mean, the Examiner is interpreting “set off” to be “off set”, as that characterization fits the disclosure seen in the Applicants Figure 2; the discharge sleeve 58 is off set from element 51, which is part of the upper end of the elongate housing).  

Claims 5-6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Strawsine (US 2,841,071), in view of Enzenroth et al (US 8,647,182), hereinafter referred to as Enzenroth, in further view of Freitas et al (US 3,307,337), hereinafter referred to as Freitas, in further view of Han et al (US 2003/0192737), hereinafter referred to as Han.

Regarding claim 5, Strawsine shows wherein the elongate housing is comprised of an inner wall (21, Fig. 3) spaced apart from an outer wall (12, Fig. 1). 
However, Strawsine lacks showing at least a portion of the inner wall formed from a perforated material.  
Han (US 2003/0192737), an exhaust flue for gasses, is in the same field of endeavor as Strawsine which is an exhaust flue for gasses.
Han teaches at least a portion of the inner wall formed from a perforated material (100/102, ¶0029, Lines 19-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Strawsine, Enzenroth, & Freitas to incorporate the teachings of Han to provide at least a portion of the inner wall formed from a perforated material, which would provide a sound attenuating duct unit which employs sound attenuating members to reduce noise (¶0006).

Regarding claim 6, Strawsine shows including acoustic absorbing material (23, Fig. 3 – any material in between a cavity between two walls would have a property of absorbing acoustics; the insulation 23 is an acoustic absorbing material) between the inner (21, Fig. 3) and outer walls (12, Fig. 1) of the elongate housing (see Annotated Figure 1).  

Regarding claim 8, the combination of Strawsine, Enzenroth, & Freitas shows elements of the claimed invention as stated above in claim 4 including the elongate housing, the upper and lower ends, the annulus, and the longitudinal passageway.
However, Strawsine lacks showing the conical configuration assisting in the induction of ambient air through the annulus and into the longitudinal passageway.
Enzenroth teaches the conical configuration (Fig. 3) assisting in the induction of ambient air (170, Fig. 3) through the annulus (Fig. 3 – the annulus is generally located at where element 162 is identified) and into the longitudinal passageway (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strawsine to incorporate the teachings of Enzenroth to provide the conical configuration assisting in the induction of ambient air through the annulus and into the longitudinal passageway, which would provide a system that would reduce the costs and provide a system that is easier to safely maintain, and able to meet a wide range of performance specifications (Col. 1, Lines 37-39).
However, the combination of Strawsine, Enzenroth, & Freitas lacks showing wherein the elongate housing is substantially conical in configuration, having a generally circular cross section with the cross sectional diameter of the lower end exceeding that of the upper end.
Han teaches wherein the elongate housing (62, 66, 67, Fig. 2) is substantially conical in configuration (Fig. 2), having a generally circular cross section with the cross sectional diameter of the lower end (66, Fig. 2) exceeding that of the upper end (62, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Strawsine, Enzenroth, & Freitas to incorporate the teachings of Han to provide wherein the elongate housing is substantially conical in configuration, having a generally circular cross section with the cross sectional diameter of the lower end exceeding that of the upper end, which would provide a sound attenuating duct unit which employs sound attenuating members to reduce noise (¶0006).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strawsine (US 2,841,071) as evidenced by HowStuffWorks.com (https://home.howstuffworks.com/what-is-steel-wool-made-of.htm), in view of Enzenroth et al (US 8,647,182), hereinafter referred to as Enzenroth, in further view of Freitas et al (US 3,307,337), hereinafter referred to as Freitas, in further view of Han et al (US 2003/0192737), hereinafter referred to as Han.

Regarding claim 7, Strawsine shows wherein the acoustic absorbing material is steel, steel or mineral wool, fiberglass, foam, or plastic (Col. 2, Lines 53-60 – Strawsine shows that the acoustic absorbing material 23 can be aluminum foil, of which is what steel wool is made of, as evidenced by HowStuffWorks.com referenced above which details “Steel wool is generally made of low-grade carbon steel wire, aluminum, bronze, or stainless steel”; see Annotated Figure 2 below).  


    PNG
    media_image2.png
    1303
    1409
    media_image2.png
    Greyscale

Annotated Figure 2

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762